TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN





NO. 03-02-00649-CR


James Rex McCelvey, Appellant

v.


The State of Texas, Appellee






FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH DISTRICT COURT

NO. 995058, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING



O R D E R
PER CURIAM
The State is ordered to file its brief in response to appellant's supplemental brief no
later than March 19, 2004.  No further extension of time will be granted.
It is ordered March 9, 2004.

Before Chief Justice Law, Justices Puryear and Onion
Do Not Publish